OPINION ON KEHEAPING.
ELLISON, J.
A rehearing was granted in this cause. Further consideration has shown that the judgment should be affirmed. We have concluded that liability attached to defendant by reason of his interference beyond merely putting the case before the justice. Defendant went with his attorney to the justice. The attorney testified that he, in defendant’s presence, “asked the justice to issue the warrant at once and give it to the constable who was present, for the reason that Mrs. Brueckner was in town and he (the constable) could save himself a trip eight miles in the country, and the justice issued the warrant at my request, and not at Mr. Frederick’s (defendant) and he had nothing to do with it.”
Under the authorities in this State and elsewhere, as shown in plaintiff’s brief, this was a sufficient affirmative taking part to place liability on the defendant. [Boeger v. Langenberg, 97 Mo. 396.]
It will be noticed that the attorney thus testifying states that he, and not the defendant, asked the justice to issue the warrant. But his request was made in defendant’s presence and it elicited no protest from him. In such circumstances the request of the attorney was the request of the defendant himself. [Guilleaume v. Rowe, 94 N. Y. 268; 2 Addison on Torts, 41.]
The judgment is affirmed.
All concur.